Metcalf, J.
The court have recently recognized it as an established prima facie role of construction, that an additional legacy, given by a codicil, is attended with the same incidents as the original legacy. Tilden v. Tilden, 13 Gray, 108. This, like other rules for the construction of wills, is established for the purpose of carrying into effect the intention of the testator. It is only a prima facie rule, and therefore is not to be applied to any case in which the court are convinced, on examination of the whole instrument, that its application would not effect, but would thwart, that intention. In such a case the rule must yield to the intention, and not the intention to the rnle.
*347In the present case, the court are of opinion that the testator did not intend that interest should be paid on the $3,000 legacies, given by the codicil, as he had directed it to be paid on the $ 7,000 legacies, given by the original will. He evidently meant that the legatees in the original will should have their legacies upon a scheme of equality which he had in mind; namely, that each of them should have the same ultimate pecuniary benefit as if their legacies had all been made payable at the same time; that as soon -as the oldest should have the possession and use of her legacy, the others should have interest accumulating on theirs.
If the codicil had merely added $ 3,000 to the $ 7,000 given by the original will, we have no doubt that interest would have been payable thereon, as on the $ 7,000. But the additional sum of $ 3,000 is made payable to each legatee at the same time, to wit, almost eleven years after payment was directed to be made of $ 7,000 to the oldest legatee, on her coming of age. And if interest is to be paid on that additional sum in like manner as on the $ 7,000, the younger legatees will receive nearly double as much as the oldest; for interest on the $7,000 is to be paid “ to each child after the first; ” thus excluding the oldest from interest on the $ 3,000 as well as on the $ 7,000, and destroying that equality which was manifestly a leading purpose of the testator. Judgment for the defendants.